Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 1 of 52 PageID# 26804



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

  SONY MUSIC ENTERTAINMENT, et al.,
                 Plaintiffs,
                                                    Civil No. 1:18-cv-950 (LO / JFA)
                 v.

  COX COMMUNICATIONS, INC, et al.,

                         Defendants.


                      COX’S REVISED PROPOSED JURY INSTRUCTIONS

        Defendants Cox Communications, Inc. and CoxCom, LLC (“Cox”), submit these pro-

 posed jury instructions, which have been revised to reflect developments in the case since Cox’s

 original proposed jury instructions were filed. Cox reserves the right and requests the opportunity

 to supplement these proposed jury instructions with additional instructions in the event that is-

 sues arise in pretrial rulings or during trial and for all other purposes contemplated by the Local

 Rules and Federal Rules of Civil Procedure.
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 2 of 52 PageID# 26805



                                                TABLE OF CONTENTS

                                                                                                                                       Page

 1.    General Introduction ........................................................................................................... 1

 2.    Evidence in the Case ........................................................................................................... 2

 3.    Questions Are Not Evidence ............................................................................................... 3

 4.    Judge’s Questions to Witnesses .......................................................................................... 4

 5.    Judge’s Comments to Lawyer ............................................................................................. 5

 6.    Objections and Rulings ....................................................................................................... 6

 7.    Judging the Evidence .......................................................................................................... 7

 8.    Jury’s Recollection Controls ............................................................................................... 8

 9.    Evidence Admitted for a Limited Purpose Only................................................................. 9

 10.   Standard of Proof—Preponderance of the Evidence ........................................................ 10

 11.   Direct and Circumstantial Evidence ................................................................................. 12

 12.   Inferences .......................................................................................................................... 13

 13.   Credibility of Witnesses.................................................................................................... 14

 14.   Impeachment—Inconsistent Statement or Conduct.......................................................... 16

 15.   Expert Witnesses ............................................................................................................... 17

 16.   Use of Depositions as Evidence ........................................................................................ 18

 17.   Answers to Interrogatories ................................................................................................ 19

 18.   Testimony and Documents by Lawyers ............................................................................ 20

 19.   The Digital Millennium Copyright Act ............................................................................ 21

 20.   Exhibits During Deliberations .......................................................................................... 22

 21.   Copyright—Definition ...................................................................................................... 23

 22.   Plaintiffs and Defendants .................................................................................................. 24

 23.   Plaintiffs’ Claims .............................................................................................................. 26


                                                                    i
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 3 of 52 PageID# 26806



 24.   Direct Infringement ........................................................................................................... 27

 25.   Infringement Notices ........................................................................................................ 29

 26.   Vicarious Liability ............................................................................................................ 30

 27.   Contributory Infringement ................................................................................................ 31

 28.   Effect of Instruction as to Damages .................................................................................. 34

 29.   Damages—Generally ........................................................................................................ 35

 30.   Statutory Damages—Generally ........................................................................................ 36

 31.   Statutory Damages - Number of Works - Compilations ................................................... 38

 32.   Statutory Damages - Number of Works – Recordings and Compositions ....................... 40

 33.   Statutory Damages—Willfulness...................................................................................... 41

 34.   Damages—Failure to Mitigate .......................................................................................... 43

 35.   Final Instructions .............................................................................................................. 45




                                                                  ii
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 4 of 52 PageID# 26807



                              Cox’s Proposed Jury Instruction No. 1

                                    1.      General Introduction

        Now that you have heard the evidence and the argument, it is my duty to instruct you

 about the applicable law. It is your duty to follow the law as I will state it. You must apply the

 law to the facts as you find them from the evidence in the case. Do not single out one instruction

 as stating the law, but consider the instructions as a whole. Do not be concerned about the wis-

 dom of any rule of law stated by me. You must follow and apply the law.

        The lawyers have properly referred to some of the governing rules of law in their argu-

 ments. If there is any difference between the law stated by the lawyers and these instructions,

 you must follow my instructions.

        Nothing I say in these instructions indicates I have any opinion about the facts. You, not

 I, have the duty to determine the facts.

        You must perform your duties as jurors without bias or prejudice as to any party. The law

 does not permit you to be controlled by sympathy, prejudice, or public opinion. All parties ex-

 pect that you will carefully and impartially consider all the evidence, follow the law as it is now

 being given to you, and reach a just verdict, regardless of the consequences.



        Authority: O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. § 103:01 (6th ed.); iden-

 tical to Instruction No. 1 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-1611

 (E.D. Va. 2015).




                                                  -1-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 5 of 52 PageID# 26808



                              Cox’s Proposed Jury Instruction No. 2

                                    2.     Evidence in the Case

         Unless you are otherwise instructed, the evidence in the case consists of the sworn testi-

 mony of the witnesses regardless of who called the witness, all exhibits received in evidence re-

 gardless of who may have produced them, and all facts and events that may have been admitted

 or stipulated to.

         Statements and arguments by the lawyers are not evidence. The lawyers are not wit-

 nesses. What they have said in their opening statements, closing arguments, and at other times is

 intended to help you understand the evidence, but it is not evidence. However, when the lawyers

 on both sides stipulate or agree on the existence of a fact, unless otherwise instructed, you must

 accept the stipulation and regard that fact as proved.

         Any evidence to which I have sustained an objection and evidence that I have ordered

 stricken must be entirely disregarded.



         Authority: O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. § 103:30 (6th ed.); iden-

 tical to Instruction No. 2 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-1611

 (E.D. Va. 2015).




                                                 -2-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 6 of 52 PageID# 26809



                              Cox’s Proposed Jury Instruction No. 3

                                3.      Questions Are Not Evidence

          If a lawyer asks a witness a question containing an assertion of fact, you may not con-

 sider the assertion as evidence of that fact. The lawyer’s questions and statements are not evi-

 dence.



          Authority: Adapted from O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. §§

 103:30, 103:34 (6th ed.); identical to Instruction No. 3 in BMG Rights Mgmnt. (US) LLC v. Cox

 Enterprises, No. 1:14-cv-1611 (E.D. Va. 2015).




                                                  -3-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 7 of 52 PageID# 26810



                             Cox’s Proposed Jury Instruction No. 4

                              4.     Judge’s Questions to Witnesses

        During the trial, I may sometimes ask a witness questions. Please do not think I have any

 opinion about the subject matter of my questions. I may ask a question simply to clarify a matter,

 not to help one side of the case or harm another side.

        Remember at all times that you, as jurors, are the sole judges of the facts of this case.



        Authority: O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. § 101:30 (6th ed.); iden-

 tical to Instruction No. 4 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-1611

 (E.D. Va. 2015).




                                                 -4-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 8 of 52 PageID# 26811



                             Cox’s Proposed Jury Instruction No. 5

                              5.     Judge’s Comments to Lawyer

        It is my duty to caution or warn an attorney who does something I believe is not in keep-

 ing with the rules of evidence or procedure. You are not to draw any inference against the side I

 may caution or warn during the trial.



        Authority: O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. § 102:70 (6th ed.); iden-

 tical to Instruction No. 5 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-1611

 (E.D. Va. 2015).




                                                -5-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 9 of 52 PageID# 26812



                              Cox’s Proposed Jury Instruction No. 6

                                   6.     Objections and Rulings

        Testimony and exhibits may be admitted into evidence during a trial only if they meet

 certain criteria or standards. It is a lawyer’s duty to object when the other side offers testimony or

 an exhibit that the lawyer believes is not properly admissible under the rules of law. Only by of-

 fering an objection can a lawyer request and obtain a ruling from me on the admissibility of the

 evidence being offered by the other side. You should not be influenced against any lawyer or the

 lawyer’s client because the lawyer has made objections.

        Do not attempt to interpret my rulings on objections as somehow indicating how I think

 you should decide this case. I am simply making a ruling on a legal question.



        Authority: O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. § 102:71 (6th ed.); iden-

 tical to Instruction No. 6 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-1611

 (E.D. Va. 2015).




                                                  -6-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 10 of 52 PageID# 26813



                              Cox’s Proposed Jury Instruction No. 7

                                   7.      Judging the Evidence

         There is nothing particularly different in the way that a juror should consider the evidence

  in a trial from that in which any reasonable and careful person would deal with any very im-

  portant question that must be resolved by examining facts, opinions, and evidence. You are ex-

  pected to use your good sense in considering and evaluating the evidence in the case. Use the ev-

  idence only for those purposes for which it has been received and give the evidence a reasonable

  and fair construction in the light of your common knowledge of the natural tendencies and incli-

  nations of human beings.



         Authority: O’Malley, Grenig, & Lee, 1A Fed. Jury Prac. & Instr. § 12:02 (6th ed.); iden-

  tical to Instruction No. 7 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-1611

  (E.D. Va. 2015).




                                                 -7-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 11 of 52 PageID# 26814



                              Cox’s Proposed Jury Instruction No. 8

                                8.     Jury’s Recollection Controls

         If any reference by the Court or by counsel to matters of testimony or exhibits does not

  coincide with your own recollection of that evidence, it is your recollection which should control

  during your deliberations and not the statements of the Court or of counsel.

         You are the sole judges of the evidence received in this case.



         Authority: O’Malley, Grenig, & Lee, 1A Fed. Jury Prac. & Instr. § 12:07 (6th ed.); iden-

  tical to Instruction No. 8 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-1611

  (E.D. Va. 2015).




                                                 -8-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 12 of 52 PageID# 26815



                               Cox’s Proposed Jury Instruction No. 9

                      9.       Evidence Admitted for a Limited Purpose Only

         Sometimes evidence may be admitted for a particular purpose and not generally for all

  purposes. You will recall that during the course of this trial I instructed you that I admitted cer-

  tain evidence for a limited purpose. You must consider this evidence only for the limited purpose

  for which it was admitted.



         Authority: Adapted from O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. § 102:40

  (6th ed.); Fed. Civ. Jury Instr. 7th Cir. 1.09 (2018); identical to Instruction No. 9 in BMG Rights

  Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-1611 (E.D. Va. 2015).




                                                   -9-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 13 of 52 PageID# 26816



                               Cox’s Proposed Jury Instruction No. 10

                    10.      Standard of Proof—Preponderance of the Evidence

          Plaintiffs have the burden in a civil action, such as this, to prove every essential element

  of their claims by a preponderance of the evidence. If the plaintiffs should fail to establish any

  essential element of a claim by a preponderance of the evidence, you should find for Cox as to

  that claim.

          The defendant Cox has the burden of establishing the essential elements of certain affirm-

  ative defenses. I will explain this later.

          “Establish by a preponderance of the evidence” means that the evidence, as a whole,

  shows that the fact sought to be proved is more probable than not. In other words, a preponder-

  ance of the evidence means such evidence as, when considered and compared with the evidence

  opposed to it, has more convincing force, and produces in your minds the belief that what is

  sought to be proved is more likely true than not true. This standard does not require proof to an

  absolute certainty, since proof to an absolute certainty is seldom possible in any case.

          In determining whether any fact in issue has been proved by a preponderance of the evi-

  dence, unless otherwise instructed you may consider the testimony of all witnesses, regardless of

  who may have called them, and all exhibits received in evidence, regardless of who may have

  produced them.

          You may have heard of the term “proof beyond a reasonable doubt.” That is a stricter

  standard applicable in criminal cases. It does not apply in civil cases such as this. You should,

  therefore, put it out of your minds.




                                                  -10-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 14 of 52 PageID# 26817



         Authority: Adapted from O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. §§ 104:01,

  104:04 (6th ed.); O’Malley, Grenig, & Lee, 3A Fed. Jury Prac. & Instr. §159:49; O’Malley

  Grenig, & Lee, 3B Fed. Jury Prac. & Instr. §162:149; substantively identical to Instruction No.

  10 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-1611 (E.D. Va. 2015).




                                                -11-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 15 of 52 PageID# 26818



                              Cox’s Proposed Jury Instruction No. 11

                            11.     Direct and Circumstantial Evidence

          Generally speaking, there are two types of evidence presented during a trial—direct evi-

  dence and circumstantial evidence. “Direct evidence” is the testimony of a person who asserts or

  claims to have actual knowledge of a fact, such as an eyewitness. “Indirect” or “circumstantial”

  evidence is proof of a chain of facts and circumstances indicating the existence or nonexistence

  of a fact.

          The law generally makes no distinction between the weight or value to be given to either

  direct or circumstantial evidence. A greater degree of certainty is not required of circumstantial

  evidence. You are required to find the facts in accordance with the preponderance of all the evi-

  dence in the case, both direct and circumstantial.



          Authority: O’Malley, Grenig, & Lee, 3C Fed. Jury Prac. & Instr. § 170:31 (6th ed.); sub-

  stantively identical to Instruction No. 11 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises,

  No. 1:14-cv-1611 (E.D. Va. 2015).




                                                  -12-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 16 of 52 PageID# 26819



                              Cox’s Proposed Jury Instruction No. 12

                                          12.    Inferences

         You are to consider only the evidence in the case. However, you are not limited to the

  statements of the witnesses. From the facts you find have been proved, you may draw such rea-

  sonable inferences as seem justified in light of your experience.

         “Inferences” are deductions or conclusions that reason and common sense lead you to

  draw from facts established by the evidence in the case.



         Authority: O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. § 104:20 (6th ed.); sub-

  stantively identical to Instruction No. 12 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises,

  No. 1:14-cv-1611 (E.D. Va. 2015).




                                                 -13-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 17 of 52 PageID# 26820



                                Cox’s Proposed Jury Instruction No. 13

                                    13.   Credibility of Witnesses

         You are the sole judges of the credibility of the witnesses and the weight their testimony

  deserves. You may be guided by the appearance and conduct of a witness, or by the manner in

  which a witness testifies, or by the character of the testimony given, or by evidence contrary to

  the testimony.

         You should carefully examine all the testimony given, the circumstances under which

  each witness has testified, and every matter in evidence tending to show whether a witness is

  worthy of belief. Consider each witness’s intelligence, motive and state of mind, and demeanor

  or manner while testifying.

         Consider the witness’s ability to observe the matters as to which the witness has testified,

  and whether the witness impresses you as having an accurate recollection of these matters. Also,

  consider any relation each witness may have with either side of the case, the manner in which

  each witness might be affected by the verdict, and the extent to which the testimony of each wit-

  ness is either supported or contradicted by other evidence in the case.

         Inconsistencies or discrepancies in the testimony of a witness, or between the testimony

  of different witnesses may or may not cause you to discredit such testimony. Two or more per-

  sons seeing an event may see or hear it differently.

         In weighing the effect of a discrepancy, always consider whether it pertains to a matter of

  importance or an unimportant detail, and whether the discrepancy results from innocent error or

  intentional falsehood.




                                                 -14-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 18 of 52 PageID# 26821



         After making your own judgment, you will give the testimony of each witness such

  weight, if any, that you may think it deserves. In short, you may accept or reject the testimony of

  any witness, in whole or in part.

         In addition, the weight of the evidence is not necessarily determined by the number of

  witnesses testifying to the existence or nonexistence of any fact. You may find that the testimony

  of a small number of witnesses as to any fact is more credible than the testimony of a larger

  number of witnesses to the contrary.



         Authority: O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. § 105:01 (6th ed.); iden-

  tical to Instruction No. 13 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-

  1611 (E.D. Va. 2015).




                                                 -15-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 19 of 52 PageID# 26822



                              Cox’s Proposed Jury Instruction No. 14

                    14.     Impeachment—Inconsistent Statement or Conduct

         A witness may be discredited or impeached by contradictory evidence or by evidence that

  at some other time the witness has said or done something, or has failed to say or do something,

  that is inconsistent with the witness’ present testimony.

         If you believe any witness has been impeached and thus discredited, you may give the

  testimony of that witness such credibility, if any, you think it deserves.

         If a witness is shown knowingly to have testified falsely about any material matter, you

  have a right to distrust such witness’ other testimony and you may reject all the testimony of that

  witness or give it such credibility as you may think it deserves.

         An act or omission is “knowingly” done, if the act is done voluntarily and intentionally,

  and not because of mistake or accident or other innocent reason.



         Authority: O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. § 105:04 (6th ed.); iden-

  tical to Instruction No. 14 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-

  1611 (E.D. Va. 2015).




                                                  -16-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 20 of 52 PageID# 26823



                               Cox’s Proposed Jury Instruction No. 15

                                        15.      Expert Witnesses

          The rules of evidence ordinarily do not permit witnesses to testify as to opinions or con-

  clusions. There is an exception to this rule for “expert witnesses.” An expert witness is a person

  who by education and experience has become expert in some art, science, profession, or calling.

  Expert witnesses give their opinions as to matters in which they profess to be expert, and may

  also state their reasons for their opinions.

          You should consider each expert opinion received in evidence in this case, and give it

  such weight as you think it deserves. If you should decide the opinion of an expert witness is not

  based upon sufficient education and experience, or if you should conclude the reasons given in

  support of the opinion are not sound, or if you feel the expert’s opinion is outweighed by other

  evidence, you may disregard the opinion entirely.



          Authority: 3B West's Fed. Forms, District Courts-Civil § 34:45 (5th ed.); Fed. R. Civ. P.

  51; substantively identical to Instruction No. 15 in BMG Rights Mgmnt. (US) LLC v. Cox Enter-

  prises, No. 1:14-cv-1611 (E.D. Va. 2015).




                                                   -17-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 21 of 52 PageID# 26824



                              Cox’s Proposed Jury Instruction No. 16

                               16.     Use of Depositions as Evidence

         During the trial, certain testimony has been presented to you by way of deposition. The

  deposition consisted of sworn, recorded answers to questions asked of the witnesses in advance

  of the trial by attorneys for the parties to the case. The testimony of a witness who, for some rea-

  son, is not present to testify from the witness stand may be presented in writing under oath, or on

  a videotape. Such testimony is entitled to the same consideration and is to be judged as to credi-

  bility, weighed, and otherwise considered by you, insofar as possible, in the same way as if the

  witness had been present and had testified from the witness stand.



         Authority: Adapted from O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. § 105:02

  (6th ed.); identical to Instruction No. 16 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises,

  No. 1:14-cv-1611 (E.D. Va. 2015).




                                                  -18-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 22 of 52 PageID# 26825



                               Cox’s Proposed Jury Instruction No. 17

                                  17.    Answers to Interrogatories

           Each party has introduced into evidence certain interrogatories—that is, questions to-

  gether with answers signed and sworn to by the other party. A party is bound by its sworn an-

  swers.

           By introducing an opposing party’s answers to interrogatories, the introducing party does

  not bind itself to those answers. The introducing party may challenge the opposing party’s an-

  swers in whole or in part or may offer contrary evidence.



           Authority: O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. § 104:72 (6th ed.); iden-

  tical to Instruction No. 17 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-

  1611 (E.D. Va. 2015).




                                                  -19-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 23 of 52 PageID# 26826



                                 Cox’s Proposed Jury Instruction No. 18

                           18.      Testimony and Documents by Lawyers

          You have heard testimony in this case from certain witnesses who are lawyers: Michael

  Abitbol, David Benjamin, Randall Cadenhead, Jon Glass, David Kokakis, Wade Leak, Jill

  Lesser, Steven Marks, Alasdair McMullan, Victoria Sheckler, Linda Trickey, and Jeff Walker.

  You have also seen documents in this case that discuss and take different positions about the law.

  The law is what I tell you it is in these instructions. It is not what has been stated in any docu-

  ment from either party, in any testimony by any lay or attorney witness, or in any statements by

  the attorneys in this case.



          Authority: Substantively identical to Instruction No. 18 in BMG Rights Mgmnt. (US)

  LLC v. Cox Enterprises, No. 1:14-cv-1611 (E.D. Va. 2015).




                                                   -20-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 24 of 52 PageID# 26827



                              Cox’s Proposed Jury Instruction No. 19

                           19.     The Digital Millennium Copyright Act

         As I indicated at the beginning of the case, you have heard testimony and seen documents

  that refer to the Digital Millennium Copyright Act, known as the DMCA. The DMCA provides

  that an internet service provider, like Cox, may have a defense to liability arising from infringe-

  ment on its network and that there is a defense called a safe harbor defense, which is included in

  the DMCA in part of the statute. It is not a defense for Cox in this case. However, the fact that the

  safe harbor provision does not apply does not bear adversely on the consideration of a defense by

  Cox that Cox’s conduct is not infringing under the Copyright Act or any other defense.



         Authority: Adapted from oral preliminary instruction given to the jury on December 2,

  2019 ( Tr. 12-2 25:15-26:1); 17 U.S.C. § 512; see Order at 5, Docket No. 998, BMG Rights

  Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-1611 (August 9, 2018).




                                                  -21-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 25 of 52 PageID# 26828



                              Cox’s Proposed Jury Instruction No. 20

                                20.    Exhibits During Deliberations

         I am sending the exhibits that have been received in evidence during the trial with you as

  you retire for your deliberations.



         Authority: Identical to Instruction No. 21 in BMG Rights Mgmnt. (US) LLC v. Cox En-

  terprises, No. 1:14-cv-1611 (E.D. Va. 2015).




                                                 -22-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 26 of 52 PageID# 26829



                                Cox’s Proposed Jury Instruction No. 21

                                      21.     Copyright—Definition

          Owning a “copyright” for a work gives the owner certain exclusive rights. The exclusive

  rights that are relevant in this case are the rights to:

          1.      Reproduce the copyrighted work, and

          2.      Distribute copies of the copyrighted work to the public by sale or other transfer of

  ownership or by rental, lease, or lending.

          There are two types of copyrighted works at issue in this case: musical compositions,

  which include melodies and lyrics, and sound recordings, which are recorded musical perfor-

  mances.



          Authority: 17 U.S.C. § 102(a)(2), (7); id. § 106(1), (3); O’Malley, et al., 3B Fed. Jury

  Prac. & Instr. § 160:1 (6th ed.) (Nature of the action).




                                                     -23-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 27 of 52 PageID# 26830



                              Cox’s Proposed Jury Instruction No. 22

                                  22.    Plaintiffs and Defendants

         Plaintiffs. There are 53 plaintiffs in this case, consisting of two broad groups: Record

  Label Plaintiffs and Music Publisher Plaintiffs.

         The Record Label Plaintiffs include Arista Music; Arista Records LLC; LaFace Records

  LLC; Provident Label Group, LLC; Sony Music Entertainment; Sony Music Entertainment US

  Latin; Volcano Entertainment III, LLC; and Zomba Recordings LLC; UMG Recordings, Inc. and

  Capitol Records, LLC; Atlantic Recording Corporation; Bad Boy Records LLC; Elektra Entertain-

  ment Group Inc.; Fueled by Ramen LLC; Roadrunner Records, Inc.; and Warner Bros. Records

  Inc.

         The Music Publisher Plaintiffs include Sony/ATV Music Publishing LLC; EMI Al Gallico

  Music Corp.; EMI Algee Music Corp.; EMI April Music Inc.; EMI Blackwood Inc.; Colgems-

  EMI Music, Inc.; EMI Consortium Music Publishing Inc. d/b/a EMI Full Keel Music; EMI Con-

  sortium Songs, Inc., individually and d/b/a EMI Longitude Music; EMI Feist Catalog Inc.; EMI

  Miller Catalog Inc.; EMI Mills Music, Inc.; EMI Unart Catalog Inc.; EMI U Catalog Inc.; Jobete

  Music Co. Inc.; Stone Agate Music (a division of Jobete Music Co., Inc.); Screen Gems-EMI

  Music Inc.; Stone Diamond Music Corp; Music Corporation of America, Inc. dba Universal Music

  Corp.; Polygram Publishing, Inc.; Songs of Universal, Inc.; Universal Music - MGB NA LLC;

  Universal Music - Z Tunes LLC; Universal Music Corp.; Universal Music Publishing AB; Uni-

  versal Music Publishing Limited; Universal Music Publishing MGB Limited; Universal Music

  Publishing, Inc.; Universal/Island Music Limited; and Universal/MCA Music Publishing Pty.

  Limited; Warner/Chappell Music, Inc.; Warner-Tamerlane Publishing Corp.; WB Music Corp.;




                                                 -24-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 28 of 52 PageID# 26831



  W.B.M. Music Corp.; Unichappell Music Inc.; Rightsong Music Inc.; Cotillion Music, Inc.; and

  Intersong U.S.A., Inc.

         Defendants. There are two defendants in this case: Cox Communications, Inc. and Cox-

  com, LLC.




                                              -25-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 29 of 52 PageID# 26832



                              Cox’s Proposed Jury Instruction No. 23

                                      23.     Plaintiffs’ Claims

         Plaintiffs own copyrights for 10,017 works at issue in this case, consisting of 6,734 sound

  recordings owned by the Record Company Plaintiffs and 3,283 musical compositions owned by

  the Music Publisher Plaintiffs. Plaintiffs contend that Cox’s subscribers infringed their copy-

  righted musical compositions and sound recordings, and seek to hold Cox contributorily and vi-

  cariously liable for the alleged infringement by Cox’s subscribers.

         Cox challenges Plaintiffs’ evidence of direct infringement by Cox’s subscribers, and de-

  nies that Cox is contributorily or vicariously liable for any such infringement.



         Authority: 17 U.S.C. § 101; 17 U.S.C. § 114; ECF No. 136, Plaintiffs’ Am. Compl.




                                                  -26-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 30 of 52 PageID# 26833



                               Cox’s Proposed Jury Instruction No. 24

                                     24.     Direct Infringement

          In order to hold Cox liable for contributory or vicarious infringement, Plaintiffs first must

  establish by a preponderance of the evidence that subscribers of Cox’s Internet service used that

  service to infringe Plaintiffs’ copyrighted works during the Claims Period. There are two Claims

  Periods at issue in this case:

              •   For Plaintiffs Sony/ATV Music Publishing LLC; EMI Al Gallico Music Corp.;

                  EMI Algee Music Corp.; EMI April Music Inc.; EMI Blackwood Inc.; Colgems-

                  EMI Music, Inc.; EMI Consortium Music Publishing Inc., d/b/a EMI Full Keel Mu-

                  sic; EMI Consortium Songs, Inc., individually and d/b/a EMI Longitude Music;

                  EMI Feist Catalog Inc.; EMI Miller Catalog Inc.; EMI Mills Music, Inc.; EMI Unart

                  Catalog Inc.; EMI U Catalog Inc.; Jobete Music Co. Inc.; Stone Agate Music, a

                  division of Jobete Music Co., Inc.; Screen Gems-EMI Music Inc.; and Stone Dia-

                  mond Music Corp., the Claims period is between August 1, 2013 and November

                  26, 2014.

              •   For all other Plaintiffs, the Claims Period is between February 1, 2013 and Novem-

                  ber 26, 2014.

          It is not enough for Plaintiffs to show that some of their works were being infringed by

  means of Cox’s Internet service; rather, Plaintiffs must prove specific instances of infringement of

  the particular works at issue during the applicable time period.

          A copyright owner’s exclusive right to reproduce its copyrighted work is infringed when

  a copy of the work is copied without authorization.




                                                  -27-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 31 of 52 PageID# 26834



         A copyright owner’s exclusive right to distribute its copyrighted work is infringed when a

  copy of the copyrighted work is actually disseminated to the public without authorization. How-

  ever, merely making a copyrighted work available for downloading or uploading by others does

  not infringe the copyright.

         If you find that a subscriber of Cox’s Internet service copied or distributed a specific cop-

  yrighted work of Plaintiffs’ without authorization, then Plaintiffs have established that such sub-

  scriber directly infringed Plaintiffs’ copyrighted work. You must make this determination for

  each of Plaintiffs’ sound recordings and musical compositions at issue.



         Authority: 17 U.S.C. Section 106 (1) (“reproduction right”) (3) (“distribution” right); 17

  U.S.C. § 101 (definitions of “copies” and “phonorecords” (abridged)); BMG Rights Mgmt. (US)

  LLC v. Cox Commc'ns, Inc., 149 F. Supp. 3d 634, 665 (E.D. Va. 2015), aff'd in part, rev'd in

  part, 881 F.3d 293 (4th Cir. 2018).




                                                 -28-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 32 of 52 PageID# 26835



                               Cox’s Proposed Jury Instruction No. 25

                                     25.     Infringement Notices

         As I indicated at the beginning of the case, you have heard testimony or seen documents

  referring to infringement and infringement notices. Infringement is an issue of fact that you will

  ultimately decide based on the facts that you hear, but the word "infringement" and "infringement

  notices" are words that you'll hear often during the case.

         Infringement notices are notices sent to Cox that are evidence that you may consider. They

  are evidence of infringement, but just the fact that there are infringement notices themselves is not,

  standing alone, ultimate proof of infringement without any other evidence. Infringement notices

  are evidence you may consider and give the weight that you believe that they deserve, but as a

  matter of law, they do not prove infringement.




         Authority: Adapted from oral preliminary instruction given to the jury on December 2,

  2019. See Tr. 24:25-25:14.




                                                   -29-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 33 of 52 PageID# 26836



                               Cox’s Proposed Jury Instruction No. 26

                                       26.     Vicarious Liability

          A person may be held vicariously liable for direct copyright infringement committed by

  another, whether or not the person knew of the infringement, if the person has a direct financial

  interest in the infringement, combined with the right and practical ability to supervise the infring-

  ing activity.

          In order to hold Cox vicariously liable for copyright infringement committed by its sub-

  scribers, Plaintiffs have the burden of proving each of the following by a preponderance of the

  evidence for each of Plaintiffs’ copyrighted works at issue:

          •   First: There was direct infringement of a specific copyrighted work of Plaintiffs’ by

              subscribers of Cox’s Internet service;

          •   Second: Cox had a direct financial interest in the direct infringement of that specific

              work; and

          •   Third: Cox had the right and practical ability to supervise the direct infringement of

              that specific work.



          Authority: Nelson-Salabes, Inc. v. Morningside Dev., LLC, 284 F.3d 505, 513 (4th Cir.

  2002) (“In order to establish vicarious liability, a copyright owner must demonstrate that the en-

  tity to be held so liable: (1) possessed the right and ability to supervise the infringing activity;

  and (2) possessed an obvious and direct financial interest in the exploited copyrighted materi-

  als.”); Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1173 (9th Cir. 2007) (“… a defend-

  ant exercises control over a direct infringer when he has both a legal right to stop or limit the di-

  rectly infringing conduct, as well as the practical ability to do so.”).



                                                   -30-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 34 of 52 PageID# 26837



                               Cox’s Proposed Jury Instruction No. 27

                                   27.   Contributory Infringement

         A copyright may be infringed by contributory infringement. With certain exceptions,

  which I will explain below, a person is liable for copyright infringement by another if the person,

  acting with the intent to cause direct copyright infringement of specific works, materially con-

  tributes to such infringement. Plaintiff has the burden of proving each of the following by a pre-

  ponderance of the evidence for each of Plaintiffs’ copyrighted works at issue.

         •   First, that there was direct infringement of Plaintiffs’ copyrighted work by subscribers

             using Cox’s Internet service;

         •   Second, that Cox actually knew of the specific act of direct infringement of Plaintiffs’

             copyrighted work; and

         •   Third, that Cox induced, caused, or materially contributed to the infringement of

             Plaintiffs’ copyrighted work.

         To establish contributory infringement, it is not enough for Plaintiffs to prove that Cox

  should have known of direct infringement of a specific copyrighted work at issue. It is also not

  enough for Plaintiffs to prove that Cox actually knew that direct infringement of Plaintiffs’

  works was occurring in general on its network. If you find that Plaintiffs proved that a specific

  act of direct infringement occurred, then a copyright notice sent to Cox by Plaintiffs or their

  agent that specifically identifies the time, subscriber, and copyrighted work with respect to that

  act of infringement provides sufficient knowledge of it.

         However, if you find that Cox’s service has substantial non-infringing uses, you may not

  hold Cox liable unless you find that Cox promoted or encouraged the use of its service to in-

  fringe Plaintiffs’ copyrights.



                                                  -31-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 35 of 52 PageID# 26838




         Authority: BMG Rights Mgt. (US) LLC v. Cox Commc’ns, Inc., 881 F.3d 293, 311-12 (4th

  Cir. 2018) (“the proper standard requires a defendant to have specific enough knowledge of in-

  fringement that the defendant could do something about it. On remand, therefore, the contributory

  infringement instruction should require that Cox knew of specific instances of infringement or was

  willfully blind to such instances.”); Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S.

  913, 918 (2005) (“One infringes contributorily by intentionally inducing or encouraging direct

  infringement[.]”); id. at 933 (explaining that is insufficient in Sony that the defendant VCR manu-

  facturer “kn[ew] [its VCRs were] in fact used for infringement”); id. at 942 (“Liability under our

  jurisprudence may be predicated on actively encouraging (or inducing) infringement through spe-

  cific acts … or on distributing a product distributees use to infringe copyrights, if the product is

  not capable of ‘substantial’ or ‘commercially significant’ noninfringing uses”.) (emphasis added);

  3 Nimmer on Copyright § 12.04[A][4][b] n.315 (2015) (for contributory “liability to follow under

  either Sony or Grokster, there must be intent”); see BMG, 881 F.3d at 308-09 (“contributory patent

  infringement ‘requires proof the defendant knew the acts were infringing’” (citing Global-Tech,

  563 U.S. at 769-71, and quoting Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1928));

  BMG, 881 F.3d at 309 (“the Global-Tech rule developed in the patent law context, which held that

  contributory liability can be based on willful blindness but not on recklessness or negligence, is a

  sensible one in the copyright context”); Perfect 10, Inc. v. Amazon.com Inc., 508 F.3d 1146, 1172

  (9th Cir. 2007) (holding that “a computer system operator can be held contributorily liable” if it

  knows of the infringement “and can ‘take simple measures to prevent further damage’ to copy-

  righted works, Netcom, 907 F. Supp. at 1375, yet continues to provide access to infringing

  works.”); O’Malley et al., Fed. Jury Practice & Instructions § 160:29 n.4 (6th ed. 2015) (citing



                                                 -32-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 36 of 52 PageID# 26839



  Grokster, 545 U.S. at 937 (“[M]ere knowledge of infringing potential or of actual infringing uses

  would not be enough here to subject a distributor to liability. Nor would ordinary acts incident to

  product distribution … The inducement rule, instead, premises liability on purposeful, culpable

  expression and conduct, and thus does nothing to compromise legitimate commerce or discourage

  innovation having a lawful promise.”); Memorandum Opinion and Order at 18, Doc. No. 586,

  November 15, 2019) (granting partial summary judgment as to knowledge).




                                                 -33-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 37 of 52 PageID# 26840



                              Cox’s Proposed Jury Instruction No. 28

                             28.      Effect of Instruction as to Damages

         The fact that I am instructing you as to the proper measure of damages should not be con-

  sidered as indicating any view of mine as to which party is entitled to your verdict in this case.

  Instructions as to the measure of damages are given for your guidance only in the event you

  should find in favor of the plaintiffs from a preponderance of the evidence in the case, in accord-

  ance with the other instructions.



         Authority: O’Malley, Grenig, & Lee, 3 Fed. Jury Prac. & Instr. § 106:02 (6th ed.); iden-

  tical to Instruction No. 30 in BMG Rights Mgmnt. (US) LLC v. Cox Enterprises, No. 1:14-cv-

  1611 (E.D. Va. 2015).




                                                  -34-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 38 of 52 PageID# 26841



                              Cox’s Proposed Jury Instruction No. 29

                                    29.    Damages—Generally

         If you find that Cox is liable for contributory or vicarious infringement, then you should

  consider the amount of money to award to Plaintiffs. If you find that Cox is not liable for con-

  tributory or vicarious infringement, then you should not consider this issue.



         Authority: Substantively identical to Instruction No. 31 in BMG Rights Mgmnt. (US)

  LLC v. Cox Enterprises, No. 1:14-cv-1611 (E.D. Va. 2015).




                                                 -35-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 39 of 52 PageID# 26842



                               Cox’s Proposed Jury Instruction No. 30

                                30.    Statutory Damages—Generally

           Plaintiffs seek an award of statutory damages under the United States Copyright Act.

  “Statutory damages” are damages that are established by Congress in the Copyright Act because

  actual damages in copyright cases are often difficult to establish with precision. The purposes are

  to compensate the copyright owner, penalize the infringer, and deter future copyright-law viola-

  tions.

           If you find that Cox contributorily or vicariously infringed any of Plaintiffs’ copyrighted

  works, then Plaintiffs are entitled to an award of between $750 and $30,000 for each copyrighted

  work that you found to be infringed.

           If Plaintiffs prove by a preponderance of evidence that Cox acted willfully in contributo-

  rily or vicariously infringing Plaintiffs’ copyrights you may, but are not required to, increase the

  statutory damage award to a sum as high as $150,000 per copyrighted work.1 In a moment, I will

  explain what the term “willful” means in this context.

           You should award as statutory damages an amount that you find to be fair under the cir-

  cumstances. In determining the appropriate amount to award, you may consider the following

  factors:

           •      The profits Cox earned because of the infringement

           •      The expenses Cox saved because of the infringement

           •      The revenues that Plaintiffs lost because of the infringement

           •      The difficulty of proving Plaintiffs’ actual damages


  1
   By stating in this instruction the statutory maximums for copyright infringement and willful
  copyright infringement, Cox does not waive its right to challenge any statutory damages award
  as excessive under the Due Process Clause or otherwise.
                                                   -36-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 40 of 52 PageID# 26843



         •       The circumstances of the infringement

         •       Whether Cox acted willfully in contributorily or vicariously infringing Plaintiffs’

  copyrights

         •       Deterrence of future infringement

         •       Whether Plaintiffs could reasonably have avoided harm but for the failure to miti-

  gate damages, if you find that Plaintiffs did fail to mitigate. In a moment, I will explain what it

  means to mitigate damages.



         Authority: 17 U.S.C. § 504(c); New Line Cinema Corp. v. Russ Berrie & Co., 161 F.

  Supp. 2d 293, 303 (S.D.N.Y. 2001); Seoul Broad. Sys. Int’l, Inc. v. Young Min Ro, No.

  1:09CV433 LMB/IDD, 2011 WL 3207024, at *6 (E.D. Va. July 27, 2011); Dae Han Video Pro-

  duction, Inc. v. Chun, No. CIV. A. 89-1470-A, 1990 WL 265976, at *7 (E.D. Va. June 18, 1990).




                                                  -37-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 41 of 52 PageID# 26844



                              Cox’s Proposed Jury Instruction No. 31

                  31.     Statutory Damages - Number of Works - Compilations


         A copyright owner may receive only one award of statutory damages for infringement of

  any one copyrighted work. For purposes of determining statutory damages, all the parts of a

  copyrighted compilation constitute one work. Thus, Plaintiffs may receive one award of statutory

  damages for each copyright registration that covers a compilation.

         An album is a type of compilation. If you find that some of Plaintiffs' sound recordings

  were registered together as a compilation, or that the sound recordings were first released as part

  of an album, then you should grant only one award of statutory damages for that album or com-

  pilation, even if it includes multiple sound recordings.


         Authority: 17 U.S.C. § 101 (“A ‘work made for hire’ is … a work specially ordered or

  commissioned for use as a contribution to a collective work, … [or] as a compilation, … if the

  parties expressly agree in a written instrument signed by them that the work shall be considered a

  work made for hire.”); id. § 504(c) (all parts of a compilation … constitute one work); Xoom, Inc.

  v. Imageline, Inc., 323 F.3d 279, 285 (4th Cir. 2003) (“Although parts of a compilation or deriva-

  tive work may be ‘regarded as independent works for other purposes[,]’ for purposes of statutory

  damages, they constitute one work.”) (alterations in original, quoting H.R. Rep. No. 94-1476, at

  162 (1976)); id. (“for purposes of determining statutory damages under Section 504(c)(1), the reg-

  istrations of [the works at issue] constitute a total of two works (one for each registration of the

  compilation or derivative work). Therefore, [plaintiff] may only receive a maximum of two awards

  of statutory damages for copyright infringement.”); VHT, Inc. v. Zillow Grp., Inc., 918 F.3d 723,

  747 (“consideration of the independent economic value factor does not answer the question

  whether something is a compilation.”); Bryant v. Media Right Productions, Inc., 603 F.3d 135,
                                                  -38-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 42 of 52 PageID# 26845



  140-141 (2d Cir. 2010) (“An album falls within the Act’s expansive definition of compilation …

  [and] [b]ased on a plain reading of the statute, therefore, infringement of an album should result

  in only one statutory damage award.”)




                                                -39-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 43 of 52 PageID# 26846



                              Cox’s Proposed Jury Instruction No. 32

        32.     Statutory Damages - Number of Works – Recordings and Compositions

         A sound recording and the musical composition it embodies are a single work for pur-

  poses of calculating statutory damages. This is true even if the sound recording and musical

  composition copyrights are held by different Plaintiffs. For example, if you award statutory

  damages for contributory or vicarious infringement of a sound recording of a particular song,

  you may not also separately award statutory damages for contributory or vicarious infringement

  of the musical composition of that song.



         Authority: 17 U.S.C. § 504(c); EMI Christian Music Grp., Inc. v. MP3tunes, LLC, 844

  F.3d 79, 94-95 (2d Cir. 2016) (“A plain reading of the Copyright Act’s text supports” a finding

  “that the plaintiffs could recover only one statutory damages award for a musical composition

  and its corresponding sound recording, even where the composition and the recording were

  owned by separate plaintiffs.”).




                                                -40-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 44 of 52 PageID# 26847



                               Cox’s Proposed Jury Instruction No. 33

                               33.     Statutory Damages—Willfulness

          Infringement is considered willful if the defendant had knowledge that its actions consti-

  tuted copyright infringement. If you find that Cox is liable for contributory or vicarious infringe-

  ment, such infringement is considered willful if Plaintiffs prove by a preponderance of the evi-

  dence that either:

      •   Cox knew that its actions constituted contributory or vicarious infringement of Plaintiffs’

          copyrights; or

      •   Cox acted with reckless disregard for its contributory or vicarious infringement of Plain-

          tiffs’ copyrights.



          Authority: Lyons P’ship, L.P. v. Morris Costumes, Inc., 243 F.3d 789, 799-800 (4th Cir.

  2001) (“In this case, the district court found that the defendant’s infringement was not willful,

  and we conclude that the court’s finding is not clearly erroneous. Although the Copyright Act

  does not define willful infringement, other circuits have held that infringement is willful if the

  defendant ‘has knowledge,’ either actual or constructive, ‘that its actions constitute an infringe-

  ment,’ Fitzgerald Publ’g Co. v. Baylor Publ’g Co., 807 F.2d 1110, 1115 (2d Cir.1986), or reck-

  lessly disregards a copyright holder’s rights, see N.A.S. Import Corp. v. Chenson Enterprises,

  968 F.2d 250, 252 (2d Cir.1992); see also RCA/Ariola Int’l, Inc. v. Thomas & Grayston Co., 845

  F.2d 773, 779 (8th Cir.1988) (holding that a defendant does not act willfully within the meaning

  of the statute if he believes in good faith that his conduct is innocent). In this case, substantial ev-

  idence supports the district court’s finding that Morris Costumes neither knew nor should have

  known that it was infringing Lyons’ copyrights.”); 3B Fed. Jury Prac. & Instr. § 160:53 (6th ed.)


                                                   -41-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 45 of 52 PageID# 26848



  (“‘Willful’ means defendant __ had knowledge that [its] [his] [her] actions constituted copyright

  infringement.”); Model Civ. Jury Instr. 9th Cir. 17.37 (2019).




                                                 -42-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 46 of 52 PageID# 26849



                               Cox’s Proposed Jury Instruction No. 34

                                34.     Damages—Failure to Mitigate

       Plaintiffs have a duty under the law to use reasonable diligence to mitigate their damages,

  that is, to avoid or to minimize those damages.

       If you find that Cox is liable and that Plaintiffs have suffered damages, then Plaintiffs may

  not recover for any item of damage which they could have avoided through reasonable

  effort. If you find that Cox proved by a preponderance of the evidence that Plaintiffs unreasonably

  failed to take advantage of an opportunity to lessen their damages, you should deny them re-

  covery for those damages that t hey would have avoided had t hey taken advantage of the op-

  portunity.

       You are the sole judge of whether the Plaintiffs acted reasonably in avoiding or minimizing

  their damages. An injured party may not sit idly by when presented with an opportunity to

  reduce his damages. However, Plaintiffs are not required to exercise unreasonable efforts or

  incur unreasonable expenses in mitigating the damages. Cox has the burden of proving the dam-

  ages that Plaintiffs could have mitigated. In deciding whether to reduce the Plaintiffs’

  damages because of their failure to mitigate, you must weigh all the evidence in light of the

  particular circumstances of the case, using sound discretion in deciding whether Cox has satisfied

  its burden of proving that the Plaintiffs’ conduct was not reasonable.

         Authority: Adapted from United States Court of Appeals for the Fifth Circuit Civil Jury

  Instructions §15.5 (rev. October 2016); Bossalina v. Lever Bros., 849 F.2d 604 (4th Cir 1988)

  (unpublished) (stating that “[t]he essence of the mitigation defense is that “all or a part of the

  plaintiff’s damage should reasonably have been avoided by the plaintiff,” and affirming an order

  granting summary judgment against a plaintiff on the ground that “his admitted failure to miti-

  gate was legally sufficient to bar any recovery”); Malibu Media, LLC v. Gustaferro, 2015 WL
                                                   -43-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 47 of 52 PageID# 26850



  4603065, at *5 (E.D. Va. 2015) (citing Bossalina); BMG Rights Mgmt. (US) LLC v. Cox

  Commc’ns., Inc., 149 F. Supp. 3d 634, 677 (E.D. Va. 2015), rev’d on other grounds, 881 F.3d

  293 (4th Cir 2018) (“District courts are divided on the question of whether a plaintiff's election of

  statutory damages invalidates a failure-to-mitigate defense. The Court agrees with those courts to

  hold that it does not. A plaintiff's actual damages are a relevant consideration in determining stat-

  utory damages under the Copyright Act. See Malibu Media, LLC v. Guastaferro, Julien, No.

  1:14-cv-1544, 2015 U.S. Dist. LEXIS 99217, 2015 WL 4603065, at *5 (E.D. Va. July 28, 2015).

  Because actual damages are relevant, so too are the actions a plaintiff took to mitigate those

  damages.”); Energy Intelligence Grp., Inc. v. Kayne Anderson Capital Advisors, LP, No. H-14-

  1903, 2018 U.S. Dist. LEXIS 74174, at *10 (S.D. Tex. May 2, 2018) (“failure to mitigate dam-

  ages is an affirmative defense to [copyright] infringement[.]”).

         .




                                                  -44-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 48 of 52 PageID# 26851



                               Cox’s Proposed Jury Instruction No. 35

                                       35.     Final Instructions

         You must follow these rules while deliberating and returning your verdict:

         First, when you go to the jury room, you must select a foreperson. The foreperson will

  preside over your discussions and speak for you here in court.

         Second, it is your duty, as jurors, to discuss this case with one another in the jury and try

  to reach agreement.

         Each of you must make your own conscientious decision, but only after you have consid-

  ered all the evidence, discussed it fully with the other jurors, and listened to the views of the

  other jurors.

         Do not be afraid to change your opinions if the discussion persuades you that you should.

  But do not make a decision simply because other jurors think it is right, or simply to reach a ver-

  dict. Remember at all times that you are judges of the facts. Your sole interest is to seek the truth

  from the evidence in the case.

         Third, if you need to communicate with me during your deliberations, you may send a

  note to me through the marshal or bailiff, signed by one or more jurors. I will respond as soon as

  possible either in writing or orally in open court. Remember you should not tell anyone—includ-

  ing me—how your votes stand numerically.

         Fourth, your verdict must be based solely on the evidence and on the law I have given to

  you in these instructions. The verdict must be unanimous. Nothing I have said or done is in-

  tended to suggest what your verdict should be—that is entirely for you to decide.

         Finally, the verdict form is simply the written notice of the decision that you reach in this

  case. [The form reads: [quote]]. You will take this form to the jury room, and when each of you



                                                   -45-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 49 of 52 PageID# 26852



  has agreed on the verdict[s], your foreperson will fill in the form, sign and date it, and advise the

  marshal or bailiff that you are ready to return to the courtroom.



         Authority: Adapted from 3 O’Malley, Grenig and Lee, Federal Jury Practice and In-

  structions § 103.50 (6th ed. 2001); identical to Instruction No. 35 in BMG Rights Mgmnt. (US)

  LLC v. Cox Enterprises, No. 1:14-cv-1611 (E.D. Va. 2015).




                                                  -46-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 50 of 52 PageID# 26853



  Dated: December 12, 2019

                                             Respectfully submitted,

                                             /s/ Thomas M. Buchanan
                                             Thomas M. Buchanan (VSB No. 21530)
                                             WINSTON & STRAWN LLP
                                             1700 K Street, NW
                                             Washington, DC 20006-3817
                                             Tel: (202) 282-5787
                                             Fax: (202) 282-5100
                                             Email: tbuchana@winston.com

                                             Attorney for Cox Communications, Inc.
                                             and CoxCom, LLC

  Of Counsel for Defendants




                                      -47-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 51 of 52 PageID# 26854



  Michael S. Elkin (pro hac vice)
  Thomas Patrick Lane (pro hac vice)
  Sean R. Anderson (pro hac vice)
  WINSTON & STRAWN LLP
  200 Park Avenue
  New York, NY 10166-4193
  Telephone: (212) 294-6700
  Facsimile: (212) 294-4700
  Email: melkin@winston.com
  Email: tlane@winston.com

  Jennifer A. Golinveaux (pro hac vice)
  Thomas J. Kearney (pro hac vice)
  WINSTON & STRAWN LLP
  101 California Street, 35th Floor
  San Francisco, CA 94111-5840
  Telephone: (415) 591-1000
  Facsimile: (415) 591-1400
  Email: jgolinveaux@winston.com
  Email: tkearney@winston.com

  Michael L. Brody (pro hac vice)
  WINSTON & STRAWN LLP
  35 W. Wacker Dr.
  Chicago, IL 60601
  Telephone: (312) 558-5600
  Facsimile: (312) 558-5700
  Email: mbrody@winston.com

  Diana Hughes Leiden (pro hac vice)
  WINSTON & STRAWN LLP
  333 S. Grand Avenue, Suite 3800
  Los Angeles, CA 90071
  Telephone: (213) 615-1700
  Facsimile: (213) 615-1750
  Email: dhleiden@winston.com




                                          -48-
Case 1:18-cv-00950-LO-JFA Document 645 Filed 12/12/19 Page 52 of 52 PageID# 26855



                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 12, 2019, the foregoing was filed and served electroni-

  cally by the Court’s CM/ECF system upon all registered users.



                                                      /s/ Thomas M. Buchanan
                                                      Thomas M. Buchanan (VSB No. 21530)
                                                      1700 K Street, NW
                                                      Washington, DC 20006-3817
                                                      Tel: (202) 282-5787
                                                      Fax: (202) 282-5100
                                                      Email: tbuchana@winston.com

                                                      Attorney for Cox Communications, Inc.
                                                      and CoxCom, LLC




                                               -49-
